324 N.W.2d 163 (1982)
STATE of Minnesota, Respondent,
v.
Edward John TIESSEN, Appellant.
No. 81-686.
Supreme Court of Minnesota.
August 31, 1982.
Warren Spannaus, Atty. Gen., St. Paul, Alan L. Mitchell, County Atty., and Mark S. *164 Rubin, Asst. County Atty., Duluth, for appellant.
C. Paul Jones, Public Defender, and Susan K. Maki, Asst. Public Defender, Minneapolis, for respondent.
Considered and decided by the court en banc without oral argument.
SIMONETT, Justice.
Defendant was charged with assault in the first degree, Minn.Stat. § 609.221 (1980) (assault involving infliction of great bodily harm), but was found guilty by a district court jury of the lesser offense of assault in the second degree, Minn.Stat. § 609.222 (1980) (assault with a dangerous weapon). The trial court sentenced defendant to 30 months in prison, which is the presumptive sentence for this offense (severity level VI) by one with defendant's criminal history score (two). On this appeal defendant contends that the state failed to prove that he did not act in self-defense when he stabbed the victim and that the prosecutor committed prejudicial misconduct in closing argument by repeatedly using the phrase "I submit" in arguing that the state had proved defendant guilty. There is no merit to either contention. We affirm.
Affirmed.